Opinion by
Henderson, J.,
This is an appeal brought to recover a commission alleged to be due by the defendant to the plaintiff for services as a real estate broker. An oral contract was proved by the plaintiff and the testimony of the latter is corroborated to some extent by admissions of the defendant. *426The plaintiff took the defendant to see the property and went with him to the agent who had charge of it for sale. At a later time the defendant went to the office of the agent of the owner and arranged for the sale and the price. When the transaction was closed title was taken by the wife and the property leased to her husband, the defendant. The contradictory evidence was considered by the court and credit was given to the evidence offered by the plaintiff. An examination of the testimony does not convince us that the court was. in error. The plaintiff brought the parties together; the price was agreed on; the arrangement for the taking of title in the name of the wife in the absence of the plaintiff was a matter over which he had no control. According to the testb mony of the plaintiff the defendant agreed to pay him a commission of two per cent, on the sale of the property.. The defendant alleged that this was accompanied by an agreement that the plaintiff would secure a mortgage on the premises to cover the purchase money. The plaintiff denies that he entered into any such arrangement. The court saw the witnesses and was qualified to judge of the credit to be accorded them. We do not find a sufficient reason for disturbing the judgment.
Judgment affirmed.